DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 02, 2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The amendments to the claims filed November 02, 2021 have overcome the 112(b) rejection of the claims for the term “native state”. Furthermore, the amendments to the claims have overcome the 103 rejection of the claims for the following reasons:
	Badger (U.S. Patent Publication No. 2019/0338759) taught a process for the on-site repair of a leading edge or a wind turbine blade by providing a repair scheme based on a generated digital model of the blade surface using a scanning device followed by printing one or more selected material onto the surface to be repaired based the provided repair scheme. However, Badger does not fairly teach or suggest that the surface which was repaired was repaired to a desired modified state which had different aerodynamic properties compared to a native state which was the state of the surface at installation.
	Dawson (U.S. Patent # 8,186,960) taught a process for repairing wind turbine components wherein the state of the component after repair was one of a native/repaired state or a modified/reinforced state. However, Dawson does not fairly teach or suggest that the modified .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4 and 6 through 8 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712